 

Exhibit 10.1

 

Execution Version

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of May
20, 2019, by and among Naphtha Holding Ltd., an Israeli private company and a
direct wholly owned Subsidiary of Naphtha (as defined herein) (“NHL”), I.O.C. -
Israel Oil Company, Ltd., an Israeli private company and a Subsidiary of Naphtha
(“Parent”), Isramco, Inc., a Delaware corporation (the “Company”), and Haim
Tsuff, an individual (“Tsuff” and, together with NHL and Parent, the
“Stockholders” and each a “Stockholder”).

 

WHEREAS, Naphtha Israel Petroleum Corporation Ltd., an Israeli public company
(“Naphtha”), Parent, NHL, Naphtha US Oil, Inc., a corporation incorporated under
the laws of the State of Delaware and a direct wholly-owned Subsidiary of Parent
(“Merger Sub”), and the Company have, concurrently with the execution of this
Agreement, entered into an Agreement and Plan of Merger, dated as of the date
hereof (as may be amended, supplemented or otherwise modified from time to time
in accordance with its terms, the “Merger Agreement”), which provides, among
other things, for the merger of Merger Sub with and into the Company, with the
Company continuing as the surviving corporation and a subsidiary of Parent and
NHL (the “Merger”), upon the terms and subject to the conditions set forth in
the Merger Agreement;

 

WHEREAS, as of the date hereof, each of the Stockholders is the record owner
and/or Beneficial Owner of the number of outstanding shares of Common Stock as
set forth on Schedule A hereto;

 

WHEREAS, as a condition and inducement to the willingness of the Company to
enter into the Merger Agreement and consummate the transactions contemplated
thereby, including the Merger, the Company has required that each Stockholder
agree, and each Stockholder has agreed, upon the terms and subject to the
conditions set forth herein, to enter into this Agreement and abide by the
covenants and obligations set forth herein;

 

WHEREAS, each Stockholder acknowledges that Parent, the Company and Merger Sub
are entering into the Merger Agreement in reliance on the representations,
warranties, covenants and other agreements of each Stockholder set forth in this
Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

Article I

DEFINED TERMS

 

Section 1.1     Defined Terms. The following terms, as used in this Agreement,
shall have the meanings set forth below. Terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Merger Agreement.

 

(a)     “Additional Shares” means, with respect to each Stockholder, the Common
Stock or other voting capital stock of the Company that such Stockholder
acquires Beneficial Ownership of after the date of this Agreement.

 

(b)     “Beneficial Ownership” by a person of any security includes ownership by
any person who, directly or indirectly, through any Contract, arrangement,
understanding, relationship or otherwise (whether or not in writing), has or
shares: (i) voting power which includes the power to vote, or to direct the
voting of, such security; and/or (ii) investment power which includes the power
to dispose, or to direct the disposition, of such security; and shall otherwise
be interpreted in accordance with the term “beneficial ownership” as defined in
Rule 13d-3 adopted by the SEC under the Exchange Act. Without duplicative
counting of the same securities by the same holder, securities Beneficially
Owned by a person will include securities Beneficially Owned by all Affiliates
of such person and all other persons with whom such person would constitute a
“group” within the meaning of Section 13(d) of the Exchange Act. The terms
“Beneficially Own,” “Beneficially Owned” and “Beneficial Owner” shall have
correlative meanings.

 

(c)     “Common Stock” means the shares of common stock, par value $0.01 per
share, of the Company, and will also include for purposes of this Agreement all
shares or other voting securities into which shares of Common Stock or such
other shares or voting securities may be reclassified, sub-divided, consolidated
or converted and any rights and benefits arising therefrom, including any
dividends or distributions of securities which may be declared in respect of the
shares of common stock and entitled to vote in respect of the matters
contemplated by Article II.

 

1

--------------------------------------------------------------------------------

 

 

(d)     “Covered Securities” means the Existing Shares and any Additional
Shares.

 

(e)     “Existing Shares” means, with respect to each Stockholder, the shares of
Common Stock Beneficially Owned by such Stockholder on the date hereof as listed
on Schedule A.

 

(f)     “Transfer” means, directly or indirectly, to (i) issue sell, short,
transfer, offer, exchange, assign, pledge, encumber, subject to an Encumbrance,
hypothecate or otherwise dispose of (by merger, by tendering into any tender or
exchange offer, by testamentary disposition, by operation of law or otherwise),
either voluntarily or involuntarily, any Covered Securities; (ii) to enter into
any Contract, option or other agreement with respect to any transactions
described in clause (i); or (iii) enter into any swap, hedge, derivative or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Covered Securities, whether settled by
delivery of Covered Securities, other securities, in cash or otherwise. For
purposes of this Agreement, the term “Transfer” shall include the transfer
(including by way of sale, disposition, operation of law (including by merger)
or any other means) of an Affiliate of any Stockholder or any Stockholder’s
interest in an Affiliate which Beneficially Owns any Covered Securities. The
terms “Transferring”, “Transferee”, “Transferred” or similar words shall have
correlative meanings to Transfer.

 

Article II

VOTING; GRANT AND APPOINTMENT OF PROXY

 

Section 2.1     Voting. From and after the date hereof until the Expiration Time
(as defined herein), each Stockholder irrevocably and unconditionally hereby
agrees that at the Company Meeting or any other annual or special meeting of the
stockholders of the Company, however called, including any adjournment, recess
or postponement thereof, or in connection with any written consent of the
Company’s stockholders and in any other circumstance upon which a vote, consent
or approval of all or some of the stockholders of the Company is sought, in each
case, with respect to which any of the matters described in clauses (a) through
(d) of this Section 2.1 is to be considered, each Stockholder shall, and shall
cause any holder of record of its Covered Securities to, unless the Board or any
Independent Committee has made a Change in Recommendation that has not been
rescinded or otherwise withdrawn, (i) appear, in person or by proxy, at each
such meeting or cause its representative(s) to appear at such meeting or
otherwise cause its Covered Securities to be counted as present thereat for
purposes of determining whether a quorum is present and respond to each request
by the Company for written consent, if any, and (ii) vote or cause to be voted,
in person or by proxy, or deliver or cause to be delivered a written consent
covering, all of such Stockholder’s Covered Securities:

 

(a)     in favor of the adoption and approval of the Merger Agreement, and the
other transactions contemplated thereby, including the Merger (the “Contemplated
Transactions”);

 

(b)     against any action, proposal, agreement or transaction, that is
intended, that could reasonably be expected, or the effect of which could
reasonably be expected, to change in any manner the voting rights of any class
of shares of the Company or materially impede, interfere with, delay, postpone,
frustrate, discourage or adversely affect the timely consummation of the
Contemplated Transactions, or the performance by such Stockholder of its
obligations under this Agreement, including, without limitation: (i) any
extraordinary corporate transaction, such as a merger, consolidation or other
business combination involving the Company or any of its Subsidiaries (other
than the Merger) unless such transaction is previously approved in writing by
Parent; (ii) a sale, lease or transfer of a material amount of assets of the
Company or any of its Subsidiaries (other than the Merger or any transactions
contemplated by the Merger Agreement) or a reorganization, recapitalization or
liquidation of the Company or any of its Subsidiaries that is prohibited by the
Merger Agreement unless such transaction is previously approved in writing by
Parent; (iii) an election of new members to the Board, other than nominees to
the Board who are serving as directors of the Company on the date of this
Agreement, except if previously approved in writing by Parent; or (iv) any
material change in the present capitalization or dividend policy of the Company
or any amendment or other change to the Company’s Certificate of Incorporation
or the Bylaws;

 

(c)     against any action, proposal, transaction or agreement that could
reasonably be expected to result in (i) a breach in any respect of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement, or of any Stockholder contained in this
Agreement or the Merger Agreement or (ii) any of the conditions to the
consummation of the Merger under the Merger Agreement not being fulfilled; and

 

(d)     in favor of any other action, proposal, transaction or agreement
necessary to consummate the Merger and the transactions contemplated by the
Merger Agreement.

 

2

--------------------------------------------------------------------------------

 

 

Section 2.2     Grant of Irrevocable Proxy; Appointment of Proxy.

 

(a)     Effective immediately upon the execution of the Merger Agreement and
until the Expiration Time, each Stockholder hereby irrevocably and
unconditionally grants a proxy to, and appoints, the Company, as its sole and
exclusive proxies and attorney-in-fact (with full power of substitution and
resubstitution), for and in such Stockholder’s name, place and stead, to vote or
cause to be voted (including by execution and delivery of proxies or acting by
written consent, if applicable) the Covered Securities in accordance with
Section 2.1 hereof at the Company Meeting or other annual or special meeting of
the stockholders of the Company, however called, including any postponement or
adjournment thereof, or in connection with any action sought to be taken by
written consent of the stockholders of the Company without a meeting.

 

(b)     Each Stockholder represents that any proxies heretofore given in respect
of such Stockholder’s Covered Securities, if any, are revocable, and hereby
revokes all such proxies.

 

(c)     Each Stockholder affirms that the irrevocable proxy and power of
attorney set forth in this Section 2.2 is given in connection with the execution
of the Merger Agreement , and that such irrevocable proxy is given to secure the
performance of the duties of such Stockholder under this Agreement and is
granted in accordance with the provisions of Section 212 of the DGCL. Each
Stockholder further (x) affirms that such irrevocable proxy is (i) coupled with
an interest by reason of the Merger Agreement and, (ii) executed and intended to
be (and is) irrevocable in accordance with the provisions of Section 212 of the
DGCL prior to the Expiration Time and (y) ratifies and confirms all that the
proxy holders appointed hereunder may lawfully do or cause to be done in
compliance with the express terms hereof. If for any reason the proxy granted
herein is not valid, then each Stockholder agrees to vote such Stockholder’s
Covered Securities in accordance with Section 2.1 hereof prior to the Expiration
Time. The parties hereto agree that the foregoing is a voting agreement.

 

Section 2.3     Restrictions on Transfers.

 

(a)     Each Stockholder hereby agrees that, from the date hereof until the
Expiration Time, such Stockholder shall not, without the prior written consent
of the Independent Committee, directly or indirectly, (i) Transfer (or cause or
permit the Transfer of), either voluntarily or involuntarily, or enter into any
Contract, option or other arrangement or understanding with respect to the
Transfer of any Covered Securities or any interest therein, including, without
limitation, any swap transaction, option, warrant, forward purchase or sale
transaction, futures transaction, cap transaction, floor transaction, collar
transaction or any other similar transaction (including any option with respect
to any such transaction) or combination of any such transactions, in each case
involving any Covered Securities, (ii) deposit any Covered Securities into a
voting trust or enter into a voting agreement or arrangement or grant any proxy
or power of attorney with respect thereto that is inconsistent with this
Agreement, (iii) convert or exchange, or take any action which would result in
the conversion or exchange, of any Covered Securities, (iv) take any action that
would make any representation or warranty of such Stockholder set forth in this
Agreement untrue or incorrect or have the effect of preventing, disabling, or
materially delaying such Stockholder from performing any of its obligations
under this Agreement, or (v) agree (whether or not in writing) to take any of
the actions referred to in the foregoing clauses (i), (ii) (iii) or (iv). Any
purported Transfer in violation of this Section 2.3 shall be void and of no
force or effect and each Stockholder acknowledges that the Company will not
register or permit the registration of or otherwise facilitate or effect any
such Transfer.

 

(b)     This Agreement and the obligations hereunder shall attach to the Covered
Securities and shall be binding upon any person to which legal or Beneficial
Ownership shall pass, whether by operation of Law or otherwise, including, each
Stockholder’s successors or assigns. Each Stockholder covenants and agrees that
it will not request that the Company register the Transfer (book-entry or
otherwise) of any certificate or uncertificated interest representing any or all
of the Covered Shares, unless such Transfer is made in compliance with this
Agreement.

 

Article III

REPRESENTATIONS, WARRANTIES AND COVENANTS
OF THE STOCKHOLDERS

 

Section 3.1     Representations and Warranties. Each Stockholder represents and
warrants to the Company as of the date hereof and as of the Closing:

 

(a)     if not a natural person, such Stockholder is a corporation duly
organized, validly existing and in good standing (to the extent the relevant
jurisdiction recognizes such concept of good standing) under the laws of the

 

3

--------------------------------------------------------------------------------

 

 

jurisdiction of its incorporation and has the requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as it is now being conducted;

 

(b)     such Stockholder has full legal right, power, capacity and authority to
execute and deliver this Agreement, to perform such Stockholder’s obligations
hereunder and to consummate the transactions contemplated hereby;

 

(c)     this Agreement has been duly executed and delivered by such Stockholder
and the execution, delivery and performance of this Agreement by such
Stockholder and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Stockholder and
no other actions or proceedings on the part of such Stockholder are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby;

 

(d)     assuming due authorization, execution and delivery by the other parties
hereto, this Agreement constitutes a legal, valid and binding agreement of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
except as enforcement may be limited by the Enforceability Exceptions;

 

(e)     (i) such Stockholder (A) is the Beneficial Owner of and, immediately
prior to the Closing, will be the Beneficial Owner of, and has and will have
good and valid title to, its Existing Shares, free and clear of Liens other than
as created by this Agreement, and (B) owns, of record and/or Beneficially, or
controls all of its Covered Securities; (ii) its Covered Securities are not
subject to any voting trust agreement or other Contract to which such
Stockholder is a party restricting or otherwise relating to the voting or
Transfer of the Covered Securities other than this Agreement; (iii) such
Stockholder has not Transferred any interest in any of its Covered Securities;
(iv) as of the date hereof, other than the Existing Shares set forth on Schedule
A, such Stockholder does not Beneficially Own or own of record, any shares of
Common Stock; and (v) such Stockholder has not appointed or granted any proxy or
power of attorney that is still in effect with respect to any of the Existing
Shares and with respect to any of the Covered Securities Beneficially Owned at
all times through the Closing Date and with no limitations, qualifications or
restrictions on such rights, except as contemplated by this Agreement;

 

(f)     except for (i) the applicable requirements of the Exchange Act and (ii)
as provided in the Merger Agreement, (A) no filing with, and no permit,
authorization, consent or approval of, any Governmental Entity is necessary on
the part of such Stockholder for the execution, delivery and performance of this
Agreement by such Stockholder or the consummation by such Stockholder of the
transactions contemplated by this Agreement and the Merger Agreement, and (B)
neither the execution, delivery or performance of this Agreement by such
Stockholder nor the consummation by such Stockholder of the transactions
contemplated hereby, nor compliance by such Stockholder with any of the
provisions hereof shall (1) if such Stockholder is an entity, conflict with or
violate any provision of the organizational documents of such Stockholder, (2)
result in any breach or violation of, or constitute a default (or an event
which, with notice or lapse of time or both, would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any Encumbrance on property or
assets of such Stockholder pursuant to any Contract to which such Stockholder is
a party or by which such Stockholder or any property or asset of such
Stockholder is bound or affected, or (3) violate any Law or Order applicable to
such Stockholder or any of such Stockholder’s properties or assets;

 

(g)     there is no Proceeding pending against such Stockholder or, to the
knowledge of such Stockholder, any other Person or, to the knowledge of such
Stockholder, threatened against such Stockholder or any other Person that
restricts or prohibits (or, if successful, would, or could reasonably be
expected to, restrict or prohibit) the performance by such Stockholder of its
obligations under this Agreement or challenges the validity of this Agreement;
and

 

(h)     except for this Agreement, no Stockholder has taken any action that
would constitute a breach hereof, make any representation or warranty of such
Stockholder set forth in this Article III untrue or incorrect or have the effect
of preventing or delaying or impeding the ability of such Stockholder from
performing any of his, her or its obligations under this Agreement.

 

Section 3.2     Other Covenants. Each Stockholder hereby:

 

(a)     agrees and covenants, prior to the Expiration Time, not to knowingly
take any action, directly or indirectly, that could reasonably be expected to
(i) result in a breach hereof, (ii) make any representation or warranty of such
Stockholder contained herein untrue or incorrect or (iii) have the effect of
preventing, delaying, impeding or

 

4

--------------------------------------------------------------------------------

 

 

interfering with or adversely affecting the ability of such Stockholder from
performing any of its obligations under this Agreement;

 

(b)     irrevocably waives, and agrees not to exercise, any rights of appraisal
or any dissenters’ rights under applicable Law at any time with respect to the
Merger that such Stockholder may have with respect to any and all of such
Stockholder’s Covered Securities, whether held of record or Beneficially Owned
(including any appraisal or dissenters’ rights pursuant to Section 262 of the
DGCL) prior to the Expiration Time; and

 

(c)     agrees and covenants to (i) permit the Company to publish and disclose
in any press release or in the Proxy Statement (including all documents and
schedules filed with the SEC in accordance therewith) or other disclosure
document required in connection with the Merger Agreement or the Contemplated
Transactions, such Stockholder’s identity and Beneficial Ownership of Covered
Securities and the nature of such Stockholder’s commitments, arrangements and
understandings under this Agreement (“Stockholder Information”) and (ii)
cooperate with the Company in connection with such filings, including providing
Stockholder Information requested by the Company and notifying the Company if
and to the extent such Stockholder becomes aware that any such Stockholder
Information is or shall have become false or misleading.

 

Section 3.3     Stock Dividends, etc. In the event of a reclassification,
recapitalization, reorganization, stock split (including a reverse stock split)
or combination, exchange or readjustment of shares or other similar transaction,
or if any stock dividend, subdivision or distribution (including any dividend or
distribution of securities convertible into or exchangeable for shares of Common
Stock) is declared, in each case affecting the Covered Securities, the terms
“Existing Shares,” “Additional Shares” and “Covered Shares” shall be deemed to
refer to and include such shares as well as all such stock dividends and
distributions and any securities of the Company into which or for which any or
all of such shares may be changed or exchanged or which are received in such
transaction.

 

Article IV

TERMINATION

 

Section 4.1     Termination. This Agreement, and the obligations of the
Stockholders hereunder (including, without limitation, Section 2.2 hereof),
shall terminate and be of no further force or effect immediately upon the
earlier to occur (the “Expiration Time”) of (a) the Effective Time, (b) the date
of valid termination of the Merger Agreement in accordance with its terms, and
(c) at any time upon the written agreement of the Company (acting at the
direction of the Independent Committee) and Parent; provided, that, for the
avoidance of doubt, to the extent the termination of the Merger Agreement is
contested, no party shall be released from liability for violating the terms of
this Agreement if a court of competent jurisdiction finally determines that the
Merger Agreement had not, in fact, been validly terminated and, therefore, this
Agreement had not been validly terminated. Notwithstanding the preceding
sentence, this Article IV and Article V hereof shall survive any termination of
this Agreement. Nothing in this Article IV shall relieve or otherwise limit any
party’s liability for any breach of this Agreement prior to the termination of
this Agreement.

 

Article V


MISCELLANEOUS

 

Section 5.1     Notices. All notices, requests and other communications to any
party under, or otherwise in connection with, this Agreement shall be in writing
(in the English language) and shall be deemed to have been duly given on the
date of delivery (a) if delivered in person; (b) if transmitted by electronic
mail (“e-mail”) (but only if confirmation of receipt of such e-mail is requested
and received; provided that each notice Party shall use reasonable best efforts
to confirm receipt of any such email correspondence promptly upon receipt of
such request); or (c) if transmitted by national overnight courier, in each case
as addressed as follows (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 5.1):

 

(a)     If to any Stockholder:

 

Naphtha Israel Petroleum Corporation, Ltd.
8, Granit Street, Kiryat Arie, Box 10188
Petach-Tikva, Israel 49222
Attention: Noa Lendner
Email: noal@equital-group.com

 

with a copy (which shall not constitute notice) to:

 

5

--------------------------------------------------------------------------------

 

 

Baker Botts L.L.P.
910 Louisiana Street
Houston, Texas 77002
Attention: Andrew J. Ericksen
Email: aj.ericksen@bakerbotts.com

 

(b)     If to the Company:

 

Isramco, Inc.
1001 West Loop South, Suite 750
Houston Texas 77027
Attention: Edy Francis and Anthony James
Email: edyf@isramco-jay.com; tjames@isramco-jay.com

 

With a copy to (which shall not constitute notice):

 

Norton Rose Fulbright US LLP

555 California Street, Suite 3300
San Francisco, California 94104

Attention: Lior Nuchi

Email: lior.nuchi@nortonrosefulbright.com

 

Section 5.2     Capacity. Notwithstanding anything to the contrary in this
Agreement, (i) each Stockholder is entering into this Agreement, and agreeing to
become bound hereby, solely in its capacity as a Beneficial Owner of its Covered
Securities owned by it and not in any other capacity (including, without
limitation, in any capacity as a director of the Board or officer of the
Company) and (ii) nothing in this Agreement shall obligate such Stockholder or
its Representatives to take, or forbear from taking, in its capacity as a
director of the Board or officer of the Company, any action which is
inconsistent with its or his fiduciary duties under applicable Law.

 

Section 5.3     Severability. Each party hereto agrees that, should any court or
other competent authority hold any provision of this Agreement or part of this
Agreement to be null, void or unenforceable, or order any party to take any
action inconsistent herewith or not to take an action consistent with the terms
of, or required by, this Agreement, the validity, legality and enforceability of
the remaining provisions and obligations contained or set forth in this
Agreement shall not in any way be affected or impaired, unless the foregoing
inconsistent action or the failure to take an action constitutes a material
breach of this Agreement or makes this Agreement impossible to perform, in which
case this Agreement shall terminate. Upon such determination that any term or
other provision is null, void or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement and the
Contemplated Transactions be consummated as originally contemplated to the
greatest extent possible.

 

Section 5.4     Entire Agreement. This Agreement and the Merger Agreement,
including the Company Disclosure Letter, the Parent Disclosure Letter and the
exhibits thereto, together with the other instruments referred to therein,
constitute the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof.

 

Section 5.5     Specific Performance. The parties agree that irreparable damage,
for which monetary damages would not be an adequate remedy, would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached by the parties.
Each Stockholder acknowledges and agrees that (a) the Company shall be entitled
to an injunction, specific performance, or other equitable relief, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof, without proof of damages, prior to Expiration Time, this being in
addition to any other remedy to which the Company may be entitled at law or in
equity, and (b) the right of specific enforcement is an integral part of the
transactions contemplated by this Agreement and without that right, the Company
would not have entered into the Merger Agreement. Each Stockholder agrees that
it will not oppose the granting of specific performance and other equitable
relief on the basis that the other parties have an adequate remedy at law or
that an award of specific performance is not an appropriate remedy for any
reason at law or in equity. Each Stockholder acknowledges and agrees that if the
Company seeks an injunction to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, it shall not be
required to provide any bond or other security in connection with any such
injunction.

 

6

--------------------------------------------------------------------------------

 

 

Section 5.6     Amendments; Waivers. At any time prior to the Expiration Time,
any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company, each Stockholder and Parent, or in the case of a waiver, by the
party against whom the waiver is to be effective. Notwithstanding the foregoing,
no failure or delay by a party hereto in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right hereunder.

 

Section 5.7     Governing Law; Venue; Waiver of Jury Trial.    

 

(a)     THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT
OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF RELATE TO THIS AGREEMENT, OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

 

(b)     THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURT OF
CHANCERY OF THE STATE OF DELAWARE OR, IF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE OR THE DELAWARE SUPREME COURT DETERMINES THAT, NOTWITHSTANDING
SECTION 111 OF THE DGCL, THE COURT OF CHANCERY DOES NOT HAVE OR SHOULD NOT
EXERCISE SUBJECT MATTER JURISDICTION OVER SUCH MATTER, THE SUPERIOR COURT OF THE
STATE OF DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED
IN THE STATE OF DELAWARE SOLELY IN CONNECTION WITH ANY DISPUTE THAT ARISES IN
RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS
AGREEMENT AND THE DOCUMENTS REFERRED TO IN THIS AGREEMENT OR IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND WAIVE, AND AGREE NOT TO ASSERT,
AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
OF THIS AGREEMENT OR ANY SUCH DOCUMENT THAT IT IS NOT SUBJECT THERETO OR THAT
SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN
SAID COURTS OR THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT
OR ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED EXCLUSIVELY BY SUCH A DELAWARE STATE OR
FEDERAL COURT. THE PARTIES CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN ANY MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF.

 

(c)     EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY
MAKES THE FOREGOING WAIVER VOLUNTARILY; AND (IV) SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 5.7.

 

Section 5.8     No Third Party Beneficiaries. There are no third party
beneficiaries of this Agreement and nothing in this Agreement, express or
implied, is intended to confer on any person other than the parties hereto (and
their respective successors, heirs and permitted assigns), any rights, remedies,
obligations or liabilities, except as specifically set forth in this Agreement.

 

Section 5.9     Assignment; Binding Effect. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties, except that Parent may assign this
Agreement (in whole but not in part) in connection with a permitted assignment
of the Merger Agreement by Parent, as applicable. Subject to the preceding
sentence, this Agreement

 

7

--------------------------------------------------------------------------------

 

 

shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns and, in the case of any
Stockholder that is an individual, his, her or its estate, heirs, beneficiaries,
personal representatives and executors.

 

Section 5.10     No Presumption Against Drafting Party. Each of the parties to
this Agreement acknowledges that it has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement and that it has executed the same with the advice of said counsel.
Each party and its counsel cooperated in the drafting and preparation of this
Agreement and the documents referred to in this Agreement, and any and all
drafts relating thereto exchanged between the parties shall be deemed the work
product of the parties and may not be construed against any party by reason of
its preparation. Accordingly, any rule of Law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted it is of no application and is expressly waived.

 

Section 5.11     Counterparts. This Agreement may be executed in counterparts,
including via facsimile or email in “portable document format” (“.pdf”) form
transmission, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all Parties need
not sign the same counterpart.

 

Section 5.12     Independent Committee. All amendments or waivers of any
provision of this Agreement by the Company and all decisions or determinations
contemplated by this Agreement to be made by the Company shall be made by the
Independent Committee and no amendment or waiver of any provision of this
Agreement by the Company and no decision or determination contemplated by this
Agreement to be made by the Company shall be made, or action taken, by the
Company or the Board with respect to this Agreement without first obtaining the
approval of the Independent Committee. The Independent Committee, and only the
Independent Committee, may pursue any action or litigation with respect to
breaches of this Agreement on behalf of the Company.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

STOCKHOLDERS

 

 

Naphtha Holding Ltd.

 

By: /s/ Eran Saar                              

Name: Eran Saar

Title:   Chief Executive Officer

 

 

 

By: /s/ Noa Lendner                         

Name: Noa Lendner

Title:   General Counsel

 

 

I.O.C. - Israel Oil Company, Ltd.

 

By: /s/ Eran Saar                              

Name: Eran Saar

Title:   Chief Executive Officer

 

 

 

By: /s/ Noa Lendner                         

Name: Noa Lendner

Title:   General Counsel

 

 

 

Mr. Haim Tsuff

 

/s/ Haim Tsuff                                   

 

 

 

 

 

 

[SIGNATURE PAGE TO VOTING AND SUPPORT AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

COMPANY

 

Isramco, Inc.

 

By: /s/ Edy Francis                                      

Name: Edy Francis

Title:   Co-Chief Executive Officer / Chief
            Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO VOTING AND SUPPORT AGREEMENT]

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule A

 

Stockholder

 

Address

 

Common Stock Owned of Record

   

Common Stock Beneficially Owned

 

Tsuff

 

8 Granit St., P.O. Box 10188, Petah-Tikva Israel 49222

    61,679       1,984,196  

NHL

 

8 Granit St., P.O. Box 10188, Petah-Tikva Israel 49222

    1,592,841       1,592,841  

Parent

 

8 Granit St., P.O. Box 10188, Petah-Tikva Israel 49222

    329,676       329,676  

 

 

 

 

 

 

 